[Cite as In re L.B., 2011-Ohio-4892.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               MERCER COUNTY


IN THE MATTER OF:

        L. B.,                                               CASE NO. 10-11-06

ALLEGED DEPENDENT CHILD,

[KERMIT BRICKER,
     APPELLANT/FATHER],                                      OPINION
[BELINA BRICKER,
     APPELLANT/MOTHER].


IN THE MATTER OF:

        R. B.,                                               CASE NO. 10-11-07

ALLEGED DEPENDENT CHILD,

[KERMIT BRICKER,
     APPELLANT/FATHER],                                      OPINION
[BELINA BRICKER,
     APPELLANT/MOTHER].



                 Appeals from Mercer County Common Pleas Court
                                Juvenile Division
                     Trial Court Nos. 32009023 and 32009024

                                        Judgments Affirmed

                          Date of Decision: September 26, 2011
Case Nos. 10-11-06 and 10-11-07



APPEARANCES:

       Donna M. Post for Appellants

       Andrew J. Hinders for Appellee

       Matthew L. Gilmore, Guardian Ad Litem




SHAW, J.

       {¶1} Appellants, Kermit Bricker (“Kermit”) and Belina Bricker (“Belina”)

appeal the February 14, 2011 judgments of the Common Pleas Court, Juvenile

Division, of Mercer County, Ohio, granting permanent custody of their two

children, L.B. and R.B., to the Mercer County Department of Job and Family

Services (the “Agency”) and terminating their parental rights to these children.

       {¶2} The facts relevant to these appeals are as follows. In January of 2009,

Kermit contacted the Agency because he and Belina, who was pregnant with

twins, L.B. and R.B., at the time, needed financial assistance for food and medical

bills. Through this contact, they began receiving assistance from the local Help

Me Grow program, which provided a service coordinator to help them learn to

take care of a baby. Around the same time, Kermit began counseling with Erin

Seitz at Foundations Behavioral Health Services (“Foundations”).




                                        -2-
Case Nos. 10-11-06 and 10-11-07



       {¶3} The twins were born in April of 2009. Help Me Grow continued to

provide services to Kermit and Belina, who lived in Mendon, Mercer County,

Ohio, at the time. In addition, the Agency became more involved with the family

and assigned an on-going caseworker, Marge Zwiebel, to work with the couple

and their children. During this time, the Agency also provided additional financial

assistance to the family by helping them pay their utility bills.

       {¶4} In early July of 2009, Belina, who suffers from a number of maladies,

was hospitalized and Kermit was left to care for the children on his own. He was

unable to do so, which resulted in the Agency filing complaints in the Common

Pleas Court, Juvenile Division, alleging that the children were dependent. The

children were removed from their parents’ care and placed in the care of the

Agency. On September 10, 2009, the trial court held an adjudicatory hearing,

found that the children were dependent, and proceeded to disposition, whereby it

granted temporary custody of the children to the Agency. The trial court also

adopted the case plan proposed by the Agency.

       {¶5} Both parents underwent a parenting evaluation by Dr. Frederick Ferri,

who filed his report with the court on April 30, 2010. On May 10, 2010, the

Agency filed motions for permanent custody of the children. The parents filed

motions to have a second parenting evaluation conducted by a different expert,

which were granted under the condition that the parents provide the name of this

                                          -3-
Case Nos. 10-11-06 and 10-11-07



second expert by July 30, 2010. Although the court was willing to pay for a

second evaluation and the parents provided the name of a second expert, this

expert declined the request to conduct a parenting evaluation and the parents did

not provide the trial court with the name of any other expert.

       {¶6} In June of 2010, Kermit and Belina moved to Delphos, Ohio, which is

partially located in Van Wert County, Ohio, because they were evicted from their

home in Mendon, Ohio. A few months later, they moved to a different apartment

in Delphos, which was located in the Allen County portion of Delphos.

       {¶7} On August 17, 2010, visitation between the children and Kermit and

Belina was suspended due to the concerns of the children’s physician that one or

both of the parents may have had an infection that was compromising the

children’s immune systems. Based on the recommendations of the physician, the

court ordered that the parents be tested for “cryposporidum,” “c-def,” and an

infection that could suppress the immune system and ordered that visitation could

begin again when the children’s physician determined that they were medically

able to resume visitation with their parents. Although the parents testified that

they were tested for all three illnesses, as of the date of the permanent custody

hearing, the Agency had not received the results of the cryposporidum test, and the

parents had not visited with the children since July of 2010.



                                         -4-
Case Nos. 10-11-06 and 10-11-07



       {¶8} The permanent custody hearing was held on December 6, 2010. Also

on that date, the children’s guardian ad litem (“GAL”) filed his report,

recommending that the Agency be granted permanent custody of the children as

the same was in their best interests.       The trial court took the matter under

advisement, and later granted the Agency’s motions for permanent custody and

terminated Kermit and Belina’s parental rights to L.B. and R.B. This appeal

followed, and Kermit and Belina now assert one assignment of error for our

review.

       THE TRIAL COURT ABUSED ITS DISCRETION AND
       ERRED   WHEN   IT  TERMINATED    APPELLANTS
       PARENTAL RIGHTS AND AWARDED PERMANENT
       CUSTODY TO THE DEPARTMENT OF JOB AND FAMILY
       SERVICES.

       {¶9} As an initial matter, we note that “[i]t is well recognized that the right

to raise a child is an ‘essential’ and ‘basic’ civil right.” In re Franklin, 3rd Dist.

Nos. 9-06-12, 9-06-13, 2006-Ohio-4841, citing In re Hayes (1997), 79 Ohio St.3d

46, 48, 679 N.E.2d 680. The Supreme Court of Ohio has held that a parent “must

be afforded every procedural and substantive protection the law allows.” In re

Hayes, supra, quoting In re Smith (1991), 77 Ohio App.3d 1, 16, 601 N.E.2d 45.

Thus, it is with these constructs in mind that we proceed to determine whether the

trial court erred in granting permanent custody of the children to the Agency.



                                         -5-
Case Nos. 10-11-06 and 10-11-07



        {¶10} Section 2151.414 of the Revised Code provides, inter alia, that a trial

court

        may grant permanent custody of a child to a movant if the court
        determines at the hearing held pursuant to division (A) of this
        section, by clear and convincing evidence, that it is in the best
        interest of the child to grant permanent custody of the child to
        the agency that filed the motion for permanent custody and that
        any of the following apply:

        (a) The child is not abandoned or orphaned, has not been in
        the temporary custody of one or more public children services
        agencies or private child placing agencies for twelve or more
        months of a consecutive twenty-two-month period, * * * and the
        child cannot be placed with either of the child’s parents within a
        reasonable time or should not be placed with the child’s parents.

        ***

R.C. 2151.414(B)(1)(a) (Emphasis added). The Supreme Court of Ohio has held

that “[c]lear and convincing evidence is that measure or degree of proof which

will produce in the mind of the trier of facts a firm belief or conviction as to the

allegations sought to be established.” Cross v. Ledford (1954), 161 Ohio St. 469,

477, 120 N.E.2d 118. Further, “[i]t is intermediate; being more than a mere

preponderance, but not to the extent of such certainty as is required beyond a

reasonable doubt as in criminal cases. It does not mean clear and unequivocal.”

Id., citing Merrick v. Ditzler (1915), 91 Ohio St. 256, 110 N.E. 493. In addition,

when “the degree of proof required to sustain an issue must be clear and

convincing, a reviewing court will examine the record to determine whether the

                                         -6-
Case Nos. 10-11-06 and 10-11-07



trier of facts had sufficient evidence before it to satisfy the requisite degree of

proof.” Cross, supra (citations omitted); see, also, In re Adoption of Holcomb

(1985), 18 Ohio St.3d 361, 368, 481 N.E.2d 613.

      {¶11} In regards to making a finding pursuant to R.C. 2151.414(B)(1)(a),

the Revised Code states as follows:

      (E) In determining at a hearing held pursuant to division (A) of
      this section * * * whether a child cannot be placed with either
      parent within a reasonable period of time or should not be
      placed with the parents, the court shall consider all relevant
      evidence. If the court determines, by clear and convincing
      evidence, at a hearing held pursuant to division (A) of this
      section * * * that one or more of the following exist as to each of
      the child’s parents, the court shall enter a finding that the child
      cannot be placed with either parent within a reasonable time or
      should not be placed with either parent:

      (1)    Following the placement of the child outside the child’s
      home and notwithstanding reasonable case planning and diligent
      efforts by the agency to assist the parents to remedy the
      problems that initially caused the child to be placed outside the
      home, the parent has failed continuously and repeatedly to
      substantially remedy the conditions causing the child to be
      placed outside the child’s home. In determining whether the
      parents have substantially remedied those conditions, the court
      shall consider parental utilization of medical, psychiatric,
      psychological, and other social and rehabilitative services and
      material resources that were made available to the parents for
      the purpose of changing parental conduct to allow them to
      resume and maintain parental duties.

      (2)   Chronic mental illness, chronic emotional illness, mental
      retardation, physical disability, or chemical dependency of the
      parent that is so severe that it makes the parent unable to
      provide an adequate permanent home for the child at the

                                        -7-
Case Nos. 10-11-06 and 10-11-07



       present time and, as anticipated, within one year after the court
       holds the hearing pursuant to division (A) of this section or for
       the purposes of division (A)(4) of section 2151.353 [2151.35.3] of
       the Revised Code

       ***

       (16) Any other factor the court considers relevant.

R.C. 2151.414(E) (emphasis added).

       {¶12} In the case sub judice, the trial court concluded that the Agency had

provided reasonable services and attempts to assist the parents to remedy the

problems that initially caused the children to be removed from the home and that

despite these efforts, Kermit and Belina have failed to successfully remedy the

conditions causing the children to be removed from the home and they are unable

to provide an adequate, safe, permanent home for the children now or in the

reasonable future. In reaching this conclusion, the trial court found that the mental

and physical issues of Kermit and Belina prevent them from providing a safe

environment to their children. Further, the court found that based on the evidence

before it, that it was in the children’s best interest to grant the Agency permanent

custody of them.

       {¶13} The undisputed evidence before the trial court revealed that both

parents suffer from a number of physical and mental issues. Kermit suffers from

hepatitis C, emphysema, diabetes, cirrhosis of the liver, post-traumatic stress


                                         -8-
Case Nos. 10-11-06 and 10-11-07



disorder, and major depressive disorder. Belina suffers from hepatitis C, psoriasis,

seizures, congestive heart failure, diabetes, fibromyalgia, rheumatoid arthritis,

asthma, emphysema, underactive thyroid, chronic obstructive pulmonary disease

(commonly known as “COPD”), schizoaffective disorder (bipolar type), post-

traumatic stress disorder, and personality disorder NOS (“not otherwise

specified”).   Although Belina was prescribed a number of medications, the

evidence demonstrated that she often would fail to timely re-fill her prescriptions

and would stop taking her medication. Kermit also testified that he had been

prescribed medication for his depression but that he did not take it because he had

a prior history of being addicted to alcohol and drugs and did not want to relapse

into those addictions. Instead, his “cure for depression is to get out and work, do

something.” (Perm. Cust. Hrg., 12/6/10, p. 157.)

       {¶14} During the hearing, Dr. Ferri, a licensed psychologist in the State of

Ohio for the past thirty-one years, testified that he administered a number of

psychological tests, including an intelligence assessment, to both Kermit and

Belina. He also reviewed hospital records, records from Foundations including

diagnostic assessments, a number of police reports involving Kermit and Belina,

case notes from Help Me Grow, and the Agency’s service plans for them. In

addition to the tests he administered, Dr. Ferri had five appointments, totaling

approximately seven hours, with Kermit and Belina individually, together, and

                                        -9-
Case Nos. 10-11-06 and 10-11-07



together with their children. Dr. Ferri utilized all of this information in assessing

their parenting abilities and concluded as follows:

       as individuals and as parents, they significantly lack parenting
       abilities, both individually and collectively; and * * * that really
       they have a very dependent relationship on each other. They
       haven’t been able to take care of themselves to speak of, and I
       felt it was extremely difficult for them to take care of a child and
       let alone children.

(Perm. Cust. Hrg., 12/6/10, p. 16.) After giving this conclusion, the following

testimony was elicited:

       Q: * * * What do you think their potential is to successfully
       parent?

       A: I think given the history that I learned through the records
       and given the data that I obtained myself, the probability of
       them learning how to become more effective parents I think is
       minimal.

       Q: And is that ability to learn even with services provided by
       the individuals that you referred to in the review?

       A: I think that’s a very critical factor because the record that I
       had up until that time indicated that Children’s Services in
       particular had, in my opinion at least, provided them with
       extensive ancillary help or supportive help to help teach them
       parenting. And despite all of the, all of the training, if you will,
       all the efforts provided by Children’s Services, when I saw them,
       my thought, my impression was that all of that training really
       had not helped them at all. And so that would lead me also to
       believe based on what I saw that when one projects into the
       future, the likelihood of them developing parenting skills is very,
       very low given that they’ve had, in my opinion they’ve had
       ample opportunity to learn because of all the services that have
       been provided to them, without success in my opinion.

                                        -10-
Case Nos. 10-11-06 and 10-11-07




(id. at pp. 16-17.)

       {¶15} On cross-examination, Dr. Ferri testified that he issued his report on

April 29, 2010, some seven months before the hearing date. He was then asked,

“Is it possible that through counseling or other remedy situations that their

shortcomings that you perceive in the Brickers could have been remedied since

that day?” (id. at p. 18.) Dr. Ferri responded, “I would be very surprised if the

shortcomings would be remedied in that period of time from May through now. I

would be very surprised.” (id.) He was also asked if his opinion that Kermit and

Belina do not have the abilities to be good parents was based primarily upon their

disabilities. Dr. Ferri responded,

       My opinion is based upon several factors. Number one, a review
       of their history that I obtained * * * and the very unstable
       developmental history that both of these individuals experience,
       number one. Number two, it’s based upon the rather – I guess I
       would call it quasi-nomadic lifestyle. That haven’t had a –
       because of that developmental history, they haven’t had a
       significant time to establish themselves in their own relationship.
       They’ve moved, et cetera. Thirdly, yes, there are some physical
       documentation in terms of their particular illnesses. Okay? But
       I’ve had a chance to review that. Fourth, * * * their intellectual
       abilities and their mental health issues play a significant role in
       the difficulty they have with parenting. Essentially, to try to
       answer your question more specifically, essentially without a
       history of emotional attachment, it becomes extremely difficult,
       in my opinion, for both of these individuals to establish and
       develop any type of emotional psychological attachment with
       their children, with the two children that they have.


                                       -11-
Case Nos. 10-11-06 and 10-11-07



(id. at pp. 20-21.)

       {¶16} The evidence before the trial court further revealed that when the

children were first removed in July of 2009, Kermit and Belina were offered

visitation at the Agency four times per week. During this time, Zweibel provided

transportation on one occasion and offered a second time, but Kermit and Belina

did not visit on this occasion. In August of 2009, the Agency assigned a parent

mentor, Rose Obringer, to assist the family, which included transporting the

children to Kermit and Belina’s home for visitation once a week. Kermit and

Belina were also permitted visitation at the Agency three additional days per

week. However, in September of 2009, Kermit and Belina lost their vehicle, and

the Agency arranged for Obringer to increase the number of times she transported

the children to their parents’ home for visitation to twice a week (each Monday

and Thursday).        In order to have Obringer bring the children for visitation,

Zwiebel required that Kermit and Belina contact either her or Obringer to let one

of them know that they actually wanted to exercise visitation on that date. This

arrangement continued until May of 2010, when the Agency filed for permanent

custody. After that time, visitation was offered at the Agency once a week until

August of 2010, when the trial court ordered visitation suspended for reasons

related to the children’s health.



                                         -12-
Case Nos. 10-11-06 and 10-11-07



       {¶17} In total, Kermit and Belina had approximately 180 visitation days

available to them between July of 2009 and August of 2010. A handful of the

visits were canceled by the Agency due to inclement weather or the children being

ill, but Kermit and Belina missed over 100 visits with the children due to no fault

of the Agency, the children, or the weather. Zwiebel did testify that on December

9, 2009, Belina informed her that she had swine flu and would not be able to

exercise visitation for the next three to four weeks. However, the following week,

Kermit and Belina attended an appointment that the children had, explaining to

Zwiebel that she was no longer contagious. Nevertheless, Kermit and Belina only

visited with their children once in the month of December, despite having nineteen

opportunities to do so, and exercised no visitation at all during the month of

January, despite have sixteen opportunities to do so. The reasons given by Kermit

and Belina for missing so many visits were that Belina was ill, that she had a

number of doctor’s appointment, that they had scheduling conflicts, or that they

had to pay bills on the first day of the month. However, they did not provide

documentation of the dates of these doctor’s appointments, attempt to arrange

visitation around any of these times, or otherwise detail why the number of missed

visitations was so great.

       {¶18} Beginning in January of 2009, before the children were born, Kermit

and Belina also received assistance from Mary Fortman of Help Me Grow, who

                                       -13-
Case Nos. 10-11-06 and 10-11-07



would go to their home to teach them parenting skills. These services continued

and were implemented into their case plan with the Agency once the children were

removed. In addition, Obringer worked with Kermit and Belina to teach them

parenting skills, often reinforcing what Fortman taught them on her previous visit.

Services from Help Me Grow continued until June of 2010, when Kermit and

Belina moved to another county.

        {¶19} Two-hour sessions with Fortman and Obringer were scheduled to

occur every Monday and Thursday at a certain time when the children were first

born. However, Kermit and Belina were told to call Obringer before each visit to

let her know that they would be home. Obringer would then contact Fortman.1

The purpose of this arrangement was to ensure that Obringer and Fortman were

not driving to Mendon from Celina only to discover that Kermit and Belina were

not home. Once the children were older, Fortman’s sessions with the parents were

reduced to once every three weeks, but the Agency continued Obringer’s services

every Monday and Thursday. Fortman testified that from July of 2009, when the

children were removed, until June of 2010, when Kermit and Belina moved out of

Mercer County, she had twenty-four scheduled sessions but Kermit and Belina

missed fourteen of these. According to Fortman, Belina informed them that she



1
 Fortman also testified that Kermit and Belina were permitted to contact her as well and then she, in turn,
would contact Obringer.

                                                  -14-
Case Nos. 10-11-06 and 10-11-07



was ill for four of these missed sessions but that the other ten missed sessions

occurred without Kermit or Belina contacting Fortman or Obringer at all.

      {¶20} Fortman testified that she attempted to teach them how to bathe the

children, but they were never able to properly bathe the children on their own.

Rather, she had to stand next to them and tell them step-by-step what to do each

time Kermit and Belina tried to bathe the children. When Fortman attempted to

teach them how to properly feed the children, they were never prepared to start.

For instance, she would have to instruct them to wash the high chair because their

cats had been on it. She also had to repeatedly remind them to talk to the children

as they were feeding them because that type of interaction is an important part of

attachment. Fortman also had them place a blanket on the floor to work with the

children because of the uncleanliness of the floor and had to repeatedly remind

them to clear the tables, including removing their diabetes medications, once the

children were able to reach these items. Further, Fortman testified that Kermit

would always be the one to interact with R.B. and that Belina would eventually

interact with L.B., but that the parents rarely interacted with both children.

Fortman also testified that she did not believe that any of the education she

provided was completed because they could not give the children a bath by

themselves, they had to be monitored at all times when feeding the children

because they were inattentive which was both a safety and an attachment issue,

                                       -15-
Case Nos. 10-11-06 and 10-11-07



and they were not able to interact with both children at the same time, often

ignoring one or the other. When asked if she observed whether there was any

attachment between the parents and the children, she answered that she did not

observe any attachment between them.

       {¶21} Obringer, who was scheduled to bring the children twice a week for

the vast majority of the time that the children were in the Agency’s custody, also

testified. She testified very similarly to Fortman, including that she had to address

with Kermit and Belina that they needed to clean their home and needed to place

their medications somewhere safe to protect the children. She testified that she

stopped bringing the children to Kermit and Belina’s home when the Agency filed

for permanent custody in May of 2010, and that the home was more organized

than when she first started coming to their home but that they had no electricity.

However, after all of her involvement with Kermit and Belina, Obringer, who was

not allowed to leave the children unsupervised with their parents, testified that she

would not have felt comfortable, even if she were permitted to do so, leaving the

children alone with Kermit and Belina for more than five minutes at the most.

       {¶22} As for their living situation, Zwiebel testified that she regularly

visited the home and sometimes it was clean and sometimes it was not, including

when Belina’s skin condition caused her skin to flake and these flakes would be

everywhere in the home. In April of 2010, the utilities in their Mendon home

                                        -16-
Case Nos. 10-11-06 and 10-11-07



were shut off. Kermit testified that this led to their eventual eviction in June of

2010, and they moved to their first apartment in Delphos. Zwiebel testified that

their first apartment in Delphos was clean on one occasion when she visited, but

the next time she visited, skin flakes were all over the floor as well as what

appeared to be diarrhea from one of their three cats which was swirled all over the

floor.   However, the second apartment they had in Delphos was clean when

Zwiebel visited. Belina testified that they moved to this second apartment because

they had an infestation of bed bugs in their first apartment but also acknowledged

that they were behind on their rent by $700.00.

         {¶23} Neither Kermit nor Belina were employed throughout their

involvement with the Agency. Instead, they each received $505.05 in social

security for a total of $1010.10. Kermit testified that he began receiving social

security when he was released from prison after serving fourteen years and that the

government provided this money to assist him “to get back on [his] feet.” (Perm.

Cust. Hrg., 12/6/10, p. 156.) Kermit was released from prison in November of

2005. Thus, by the time of the permanent custody hearing, he had been receiving

social security for the last five years. The couple also received food stamps

($286.00 at the time of the permanent custody hearing), and for approximately six

to seven months after the children were removed from their home, Kermit and



                                       -17-
Case Nos. 10-11-06 and 10-11-07



Belina received an additional $355.00 from the State of Ohio to assist them in

maintaining their home so that they could be reunited with their children.

       {¶24} Zwiebel testified that the Agency assisted Kermit and Belina in

paying their utility bills while the children were still in their home but did not

provide additional financial assistance for these types of expenses once the

children were removed. In January of 2010, their home in Mendon was without

heat for a time because they ran out of fuel oil, not having realized that their home,

which was older, required quite a bit of fuel oil to heat it. In April of 2010, their

utilities were shut off at their Mendon home, resulting in their eventual eviction in

June. Belina testified that they were going to pay the past due utility bills but they

gave this money to a friend to hold for them and the friend stole this money, which

amounted to approximately $165.00.

       {¶25} When asked why they had problems paying their bills, both admitted

that Belina was in charge of making sure they were paid (Kermit testified that he

was trying to teach her responsibility) but that at times she spent their money

irresponsibly. Belina also testified that it was not their fault that they were past

due with their rent at the first apartment in Delphos because they had “major bills

* * * to catch up on.” (id. at p. 184.) When asked what those were, she said she

had to pay their cable bill of $150.00-$200.00 because they like to watch sports, a

$50.00 pharmacy bill, and a $250.00 phone bill.

                                        -18-
Case Nos. 10-11-06 and 10-11-07



       {¶26} The couple also received counseling at Foundations with

transportation to this counseling being provided by Foundations.             After the

children were removed from their home, this counseling was continued and made

a part of the case plan. Their counselor, Erin Seitz, testified that the major issue for

which she counseled Kermit was financial stability and Belina’s were coping with

stress and parenting. Seitz testified that when she visited the home it was often

dirty and smelled of animal urine. She also testified that they had sufficient

income to keep their utilities if they had been careful about spending their money.

Seitz testified that with her help, Kermit was able to establish a budget, but he was

unable to maintain it. She also emphasized to Belina the importance of bonding

with the children, making the home environment appropriate for them, and taking

her medications. Seitz also referred the couple to a number of other resources in

the community that provide assistance to the needy.

       {¶27} Out of fifty-seven appointments she scheduled for Kermit, he

canceled or failed to show for twelve of them. Out of the fifty-two appointments

she scheduled with Belina, Belina canceled or failed to show for ten of them.

Foundations also scheduled therapy sessions for Kermit and Belina.               Belina

attended fifteen of the twenty-nine that were scheduled, and Kermit attended

twenty-six of the thirty-eight scheduled for him.



                                         -19-
Case Nos. 10-11-06 and 10-11-07



        {¶28} Both Belina and Kermit testified that they were not bonded to the

children. Kermit explained that he did not bond with them as much because he

was trying to allow Belina to bond with them since she was their mother. Belina,

who rarely interacted with the children or held them unless directed to do so,

testified that it was difficult for her to bond with the children because she was

afraid of hurting them emotionally or getting emotionally hurt herself. However,

they both testified that they loved their children and wanted them back in their

home.

        {¶29} In light of all this evidence and in considering R.C. 2151.414(B)(1)

and (D)(1), we do not find that the trial court erred in concluding that the case plan

was reasonable and that the Agency provided reasonable services and attempts to

assist the parents to remedy the problems that caused the children to be removed

from the home. Further, the trial court had ample evidence to conclude that

despite these efforts, Kermit and Belina failed to successfully remedy the

conditions causing the children to be removed from the home and they were

unable to provide an adequate, safe, permanent home for the children now or in

the reasonable future. Moreover, considering this evidence and the GAL’s report

and recommendation, the trial court also had clear and convincing evidence to

conclude that permanent custody to the Agency was in the children’s best interest.

Thus, we find that the trial court did not err in granting the Agency’s motions for

                                        -20-
Case Nos. 10-11-06 and 10-11-07



permanent custody. Accordingly, the assignment of error is overruled, and the

judgments of the Common Pleas Court, Juvenile Division, of Mercer County,

Ohio, are affirmed.

                                                         Judgments Affirmed

PRESTON and WILLAMOWSKI, J.J., concur.

/jlr




                                    -21-